 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   KATHLEEN M. ROBINSON,                  Case No. CV 18-3921-GW(PLAx)

12                     Plaintiff,

13        v.                                 ORDER TO DISMISS WITHOUT
                                             PREJUDICE
14 UNITED STATES SMALL
   BUSINESS ADMINISTRATION,
15
   et al.,
16
                       Defendants.
17

18

19        Based upon the stipulation between the parties and their respective counsel,
20 it is hereby ORDERED that this action is dismissed without prejudice in its

21 entirety. Each party will bear its own attorneys’ fees and expenses.

22        IT IS SO ORDERED.
23

24 Dated: October 17, 2018

25
                                          _________________________________
26                                        HONORABLE GEORGE H. WU
                                          UNITED STATES DISTRICT JUDGE
27

28
